Citation Nr: 1133696	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral plantar fasciitis.

2.	Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

3.	Entitlement to a compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg in June 2011.  This transcript has been associated with the file.

Also in July 2011, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

The Board notes that in September 2010 the RO issued a supplemental statement of the case (SSOC) for claims of entitlement to an increased evaluation for tinea versicolor, multiple lipomas, and residuals of left knee strain.  However, the Veteran clarified on his September 2010 appeal, VA Form 9, that he was only appealing the issues listed on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In a September 2007 record, the Veteran reported he had recently undergone an examination in connection with the processing of his claim for Social Security benefits.  The Board observes there is no follow up in the claims file with information as to whether the Veteran is currently receiving benefits from the Social Security Administration (SSA), or if there are outstanding SSA records.  As the Veteran is filing claims for service connection, the Board finds the SSA records should be obtained and associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317 (if there is a reasonable possibility that the SSA records could help the Veteran substantiate his claim for benefits, then the VA has a duty to assist and locate these records).  

The United States Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

The Board acknowledges that a December 2007 and April 2008 private opinion stated that the Veteran's right knee disability was directly related to service.  However, there was no rationale given for either of these opinions.  The Board notes the Veteran underwent a VA examination for his left knee disability in August 2004.  At the conclusion of the examination the examiner opined that he could not determine if the Veteran's right knee pain was related to his left knee strain without resorting to mere speculation and supposition.

The Court has held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, the issue of entitlement to service connection for a right knee disability should be remanded for a new VA examination.  See also Barr, supra.

The Board observes that the Veteran was given a VA examination in March 2007 for his allergic rhinitis.  At this examination the Veteran reported he suffered from generalized itching, eye watering, and nasal congestion.  There was no obstruction found.  

For increased rating claims the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

At his June 2011 Board hearing the Veteran testified that his allergic rhinitis has worsened since the March 2007 VA examination and he estimated that he suffers from 60 percent nasal obstruction.  As such, the Board finds that a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	Request SSA provide all records, including medical records, related to the Veteran's disability benefits.  Any and all efforts to obtain these records should be recorded in a written format.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

2.	After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should also take into account the December 2007 and April 2008 private nexus opinions.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not that any current right knee disability is related to service and 

b)  Whether it is at least as likely as not that any right knee disability was caused or chronically worsened (beyond its natural progression) by his service-connected left knee disability.

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed.

3.	After completing item #1, schedule the Veteran for a VA examination to determine the current severity of his allergic rhinitis.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  The examiner should identify the nature, frequency, and severity of his current allergic rhinitis.  

4.	Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

